                                                                                            Case 2:19-cv-00166-WBS-KJN Document 32 Filed 08/18/20 Page 1 of 4


                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9                              UNITED STATES DISTRICT COURT
                                                                                   10                             EASTERN DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 JOSEPH KIMBO, an individual; on behalf of       Case No. 2:19-CV-00166-WBS-KJN
                                                                                   12 himself and all others similarly situated,
                                                                                                                                      ORDER GRANTING STIPULATION FOR
REED SMITH LLP




                                                                                   13                       Plaintiffs,               MINOR ADJUSTMENTS TO THE ORDER
                                                                                               vs.                                    GRANTING PRELIMINARY APPROVAL
                                                                                   14                                                 OF CLASS ACTION SETTLEMENT
                                                                                      MXD GROUP, INC., a California corporation;
                                                                                   15
                                                                                      RYDER SYSTEM, INC., a Florida Corporation;
                                                                                   16 and DOES 1 through 10, inclusive,

                                                                                   17                       Defendants.
                                                                                   18

                                                                                   19          Pursuant to Plaintiff JOSEPH KIMBO (“Plaintiff”) and Defendants RYDER LAST MILE,

                                                                                   20 INC. (f/k/a MXD GROUP, INC.) and RYDER SYSTEM, INC. (“Ryder” or “Defendants”)

                                                                                   21 (collectively, “the Parties”) Stipulation, and GOOD CAUSE APPEARING, IT IS HEREBY

                                                                                   22 ORDERED as follows:

                                                                                   23 ///

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27 Case No.: 2:19-CV-00166-WBS-KJN              –1–        [PROPOSED] ORDER GRANTING
                                                                                      JOSEPH KIMBO v. MXD GROUP, INC.                              STIPULATION FOR MINOR
                                                                                   28                                                          ADJUSTMENTS TO THE ORDER
                                                                                                                                                   GRANTING PRELIMINARY
                                                                                                                                                APPROVAL OF CLASS ACTION
                                                                                                                                                             SETTLEMENT
                                                                                         Case 2:19-cv-00166-WBS-KJN Document 32 Filed 08/18/20 Page 2 of 4


                                                                                    1         1.       Without affecting the finality of the Court’s August 6, 2020 Memorandum and Order

                                                                                    2 Re: Motion for Preliminary Approval of Class Action Settlement (“Order”) granting Plaintiff’s

                                                                                    3 Unopposed Motion for Preliminary Approval of the Class Action Settlement [Dkt. 30], the Order is

                                                                                    4 hereby modified as follows:

                                                                                    5                i.   The Class definition is amended in accordance with the definition articulated

                                                                                    6                     below;

                                                                                    7               ii.   The deadline for class members to object to, comment upon, or opt out of the

                                                                                    8                     settlement is amended to forty-five (45) days following the date the Notice of

                                                                                    9                     Class Action and PAGA Settlement is mailed to class members.

                                                                                   10         2.       The class definition set forth in the Order at 19:24 – 20:12 shall be amended and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 modified to include the underlined language as follows:

                                                                                   12              (a) All motor carrier owners who directly contracted with Defendants in his or her
REED SMITH LLP




                                                                                   13              individual capacity or through a business entity and provided transportation services to

                                                                                   14              Defendants in California at any time from December 12, 2014 through the earlier of July

                                                                                   15              26, 2020 or the date of this order (“motor carrier class”). The Motor Carrier Class

                                                                                   16              includes (1) all motor carrier owners responsible for the day-to-day operations of their

                                                                                   17              businesses that engaged one or more workers to operate their commercial motor vehicles

                                                                                   18              to deliver goods; and (2) all motor carrier owners that also performed delivery services as

                                                                                   19              the driver of their commercial motor vehicles. The Motor Carrier Class excludes Motor

                                                                                   20              Carrier Class Members that only performed delivery services at the warehouse located at

                                                                                   21              or out of the 21508 Baker Parkway, City of Industry, California 91789.

                                                                                   22              (b) All individuals who did not contract with defendants and are non-owner drivers and

                                                                                   23              helpers authorized to provide transportation services for defendants in California at any

                                                                                   24              time from December 12, 2014 through the earlier of July 26, 2020 or the date of this

                                                                                   25              Order (“non-carrier class”). The Non-Carrier Class includes drivers and helpers engaged

                                                                                   26              by motor carrier companies to operate their commercial motor vehicles and perform

                                                                                   27
                                                                                      Case No.: 2:19-CV-00166-WBS-KJN                    – 2–      ORDER GRANTING STIPULATION
                                                                                   28 JOSEPH KIMBO v. MXD GROUP, INC                             FOR MINOR ADJUSTMENTS TO THE
                                                                                                                                                  ORDER GRANTING PRELIMINARY
                                                                                                                                                     APPROVAL OF CLASS ACTION
                                                                                                                                                                  SETTLEMENT
                                                                                          Case 2:19-cv-00166-WBS-KJN Document 32 Filed 08/18/20 Page 3 of 4


                                                                                    1              delivery services for Defendants in connection with contracts Defendants had with the

                                                                                    2              owners of the motor carrier companies. The Non-Carrier Class excludes Non-Carrier

                                                                                    3              Class Members that only performed delivery services at the warehouse located at or out

                                                                                    4              of 21508 Baker Parkway, City of Industry, California 91789.

                                                                                    5         3.      The phrase “from the date this Order is signed” set forth at 21:15-16 of the Order is

                                                                                    6 stricken and is replaced with the following: “after the Notice is initially mailed to the Class

                                                                                    7 Members”.

                                                                                    8         IT IS SO ORDERED.

                                                                                    9 Dated: August 17, 2020

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27
                                                                                      Case No.: 2:19-CV-00166-WBS-KJN                    – 3–       ORDER GRANTING STIPULATION
                                                                                   28 JOSEPH KIMBO v. MXD GROUP, INC                              FOR MINOR ADJUSTMENTS TO THE
                                                                                                                                                   ORDER GRANTING PRELIMINARY
                                                                                                                                                      APPROVAL OF CLASS ACTION
                                                                                                                                                                   SETTLEMENT
                                                                                            Case 2:19-cv-00166-WBS-KJN Document 32 Filed 08/18/20 Page 4 of 4


                                                                                    1

                                                                                    2

                                                                                    3
                                                                                        STIPULATED AS TO FORM:
                                                                                    4

                                                                                    5
                                                                                        DATED: August 17, 2020                                 SCHNEIDER WALLACE COTTRELL
                                                                                    6                                                          KONECKY LLP
                                                                                    7

                                                                                    8                                                          By: /s/ Joshua Konecky1
                                                                                                                                               Joshua Konecky
                                                                                    9                                                          Attorneys for Plaintiffs

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 DATED: August 17, 2020                                   REED SMITH LLP
                                                                                   12
REED SMITH LLP




                                                                                   13                                                          By: /s/ Mara D. Curtis
                                                                                                                                               Mara D. Curtis
                                                                                   14                                                          Attorneys for Ryder Last Mile Inc. (formerly known as
                                                                                                                                               MXD Group Inc.) and Ryder System, Inc.
                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25   1
                                                                                         Pursuant to Local Rule 5-4.3.4, the undersigned attests that all other signatories listed, and on whose behalf the filing is
                                                                                        submitted, concur in the filing’s content and have authorized the filing.
                                                                                   26
                                                                                   27
                                                                                      Case No.: 2:19-CV-00166-WBS-KJN                               – 4–        ORDER GRANTING STIPULATION
                                                                                   28 JOSEPH KIMBO v. MXD GROUP, INC                                          FOR MINOR ADJUSTMENTS TO THE
                                                                                                                                                               ORDER GRANTING PRELIMINARY
                                                                                                                                                                  APPROVAL OF CLASS ACTION
                                                                                                                                                                               SETTLEMENT
